Citation Nr: 1518455	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $4,026.20 was properly created.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The most recent information in the claims file indicates that the appellant is still on active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which found that an overpayment had been created for the Veteran in the calculated amount of $4,026.20.  


FINDINGS OF FACT

1. The Veteran enrolled in five classes with the University of Phoenix-online.  

2. The Air Force provided the appellant with tuition assistance that partly paid the total cost of each class.

3. From January 2012 through July 2012, with a supplemental payment in June 2013, the Veteran received payments under the tuition assistance top-up program to pay the difference between the amount of tuition assistance the Air Force provided and the total costs of the classes.

4. During the same time period the Veteran received $4,026.20 under Chapter 30, Title 38, United States Code (Montgomery GI Bill) for the same classes.

5. The appellant was not entitled to the $4,026.20 under Chapter 30, Title 38, United States Code (Montgomery GI Bill) as a service member cannot receive such benefits if the Armed Forces are entirely or partly paying for the classes.

6. Therefore, an overpayment of $4,026.20 was properly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $4,026.20 is valid.  38 U.S.C.A. §§ 3002, 3014, 3034, 3681 (West 2014); 38 C.F.R. §§ 21.7020, 21.7070, 21.7110, 21.7142, 21.7143, 21.7144 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2014), became effective.  This liberalizing legislation provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim.  However, VA's duties to notify and assist the Veteran are not applicable to claims for recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  Nevertheless, VA has explained to the appellant the bases for the finding that her debt was valid and also afforded her the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the appellant in the development of the claim.

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowances, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2014).

The Board notes that payment of educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) is prohibited to an otherwise eligible veteran or service member for a unit course or courses which are being paid for entirely or partly by the Armed Forces during any period he or she is on active duty.  38 U.S.C.A. § 3034, 3681; 38 C.F.R. § 21.7143(c)(1).  However, for an active service member who is eligible for Chapter 30 educational benefits, a tuition assistance top-up program (TATU) permits VA to issue payment to an individual for all or any portion of the difference between the tuition assistance amount paid by the military department concerned and the total cost of tuition and related charges for an approved program of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7110, 21.7020(b)(55), 7142(b).  

According to her January 2012 VA Form 22-1995, the appellant is a member of the Air Force.  From January 2012 through July 2012 the appellant enrolled in five classes with the University of Phoenix-online, HRM 532, RES 562, LDR 532, QNT 562, and LAW 562.  TATU Calculations For This Award Period forms from April 2012, May 2012, and September 2012 show the military (presumably the Air Force) provided tuition assistance for each of these classes but did not pay the entirety of the classes' costs.  As a result, the appellant received assistance under TATU to pay for the difference between what the Air Force paid and the remainder of the courses costs.  These payments included an April 2012 payment of $1,031.10 for HRM 532 and RES 562, a May 2012 payment of $1,060.00 for LDR 532, and a $2,150.00 payment for QNT 562 and LAW 562.  Therefore, the Veteran initially received a total of $4,241.10 under the TATU program for these five classes.  However, for the same classes, the Veteran also received payments under Chapter 30 MGIB, which included an April 2012 payment of $2,946.00 and a July 2012 payment of $1,080.20.  Therefore, the appellant also received a total of $4,026.20 under the MGIB for the same classes.  

The appellant admits that she received an overpayment.  In a May 2013 statement she reports that she did receive all the payments detailed above under both Chapter 30 and TATU.  She argues that TATU did not pay the total cost of attendance for these five classes so while she accepts that she was overpaid she disputes the amount.  The Board notes that the record does indicate that the appellant was initially underpaid by TATU.  The TATU Calculations For This Award Period forms from April 2012, May 2012, and September 2012 indicate the total cost to the appellant for these five classes, following the Air Force tuition assistance, was $5,330.00 and TATU initially only paid out $4,241.10, an underpayment of $1,088.90.  A review of the April 2012 TATU Calculations For This Award Period form indicates this resulted from a TATU payment of only $1,031.10 for HRM 532 and RES 562 when the total costs to the appellant was $2,120.00, a difference of $1,088.90. 

However, a June 2013 letter indicates that this situation was rectified following the appellant's assertion that she was underpaid.  The letter notes she was issued a payment of $1,089.00 ($55.42 in actuality because $1,033.48 was deducted to repay the outstanding overpayment) because the enrollments for LAW 562 and QNT 562 were processed incorrectly.  The Board acknowledges that the June 2013 record indicates the $1,089.00 payment was for LAW 562 and QNT 562 instead of HRM 532 and RES 562.  Still, in light of the fact that the record shows the appellant received the full $2,150.00 she was entitled to for LAW 562 and QNT 562 while being underpaid $1,088.90 for HRM 532 and RES 562 convinces the Board that the June 2013 letter's identification of which classes were incorrectly processed was a typo.  Therefore, the appellant has now been fully paid the TATU benefits she was entitled to for these five classes, meaning that the payment of $4,026.20 in Chapter 30 MGIB benefits was an overpayment.  

Moreover, the Board notes that even if the underpayment of TATU benefits had not been resolved the $4,026.20 in Chapter 30 MGIB benefits would still be an overpayment.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  The payment of educational assistance under Chapter 30 MGIB benefits is prohibited to an otherwise eligible veteran or service member for a unit course or courses which are being paid for entirely or partly by the Armed Forces during any period he or she is on active duty.  38 U.S.C.A. § 3034, 3681; 38 C.F.R. § 21.7143(c)(1).  In this case the Air Force paid for part of the classes in question so the appellant was not entitled to any Chapter 30 MGIB benefits making the $4,026.20 an overpayment no matter what amount of benefits she received from the TATU program.   

In summation, the appellant does not deny receiving an overpayment.  She asserts that she was not paid her total entitlement under the TATU program so this should offset the total amount of the overpayment.  However, since she first asserted this the VA has resolved the issue by paying her the remaining amount of TATU benefits she was entitled to for the five classes in question.  Nevertheless, no matter to what extent the TATU issue was resolved the $4,026.20 paid to the appellant under Chapter 30 MGIB would be an overpayment.  This results from the fact the Air Force paid part of her tuition for the classes in question and in such a situation the appellant can receive no Chapter 30 MGIB benefits.  Therefore, the appellant was not entitled to the $4,026.20 she received under Chapter 30 MGIB and the overpayment in the same amount was properly created.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence in this case is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The overpayment of Montgomery GI Bill benefits in the amount of $4,026.20 was properly created; therefore, the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


